EXHIBIT 10.42
 
 
 
 
STATEMENT OF WORK
AG-001
 
This Statement of Work (“SOW”), by and between Touchpoint Metrics, Inc. (“the
Company”) and Ashley Garnot (“Consultant”) effective as of the later date signed
below (“Effective Date”), will serve as the Company’s approval for the
Consultant to begin work on the project described in the following:
 
Project Description:
Consultant agrees to provide professional consulting services related to
investor relations to the Company as requested.
 
Project Duration:
This SOW will commence on the Effective Date and remain in full force until
February 1, 2014.
 
Compensation:
Consultant will be compensated at $2,500 USD per month over the duration of the
SOW.
 
Payment Schedule: Payment will be based upon invoices presented to the Company.
 
Expenses:
The Company shall be responsible for any and all expenses that Consultant
reasonably incurs in performing the duties assigned hereunder. The Consultant
shall be responsible to provide reasonable corroboration to the Company of any
such expenses, such as phone, courier or other reasonable expenses.
 
Terms and Conditions:
This SOW is entered under and pursuant to the Independent Contractor Agreement
between the Company and the Consultant (“Agreement”) dated August 1, 2013 and is
subject to all the terms and conditions of that Agreement.
 
 
For the Company
 
MICHAEL HINSHAW
 
Accepted for Consultant
 
ASHLEY GARNOT
Signature
 
Signature
 
Michael Hinshaw
President
 
August 1, 2013
 
Ashley Garnot
 
8/7/2013
Date

 
 
 
 


 
 

--------------------------------------------------------------------------------

 

